PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/286,358
Filing Date: 26 Feb 2019
Appellant(s): Parker et al.



__________________
Sabrine M. Volkmer Ward
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10/29/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. Claim(s) 1-5 are rejected under 35 U.S.C. 102(a) (1 and 2) as being anticipated by “Welch” et al., US 20030095737 A1 are withdrawn.

(2) Response to Argument
Appellant’s main arguments are 1) Welch fails to teach or suggest a wavelength locker including an AMZI with an active tuning element in one interferometer arm; 2) Welch fails to teach or suggest adjusting the setting of the active tuning element to match a target setting stored in memory; 3) Welch fails to teach or suggest measuring a balanced photocurrent at an output of the AMZI and tuning a frequency of the light source until the balanced photocurrent is substantially zero.
With regard to the first inquiry, the Appellant asserts that equating the arrayed waveguide grating (AWG) 50, e.g., depicted in FIG. 37 of Welch, with the claimed asymmetric Mach-Zehnder interferometer (AMZI) is questionable. The examiner respectfully disagrees. Both AWGs and AMZIs utilize interference of light split into merely two interferometer arms, while an AWG, consistently with its depiction in Welch, splits light between and recombines it across more than two waveguides. Further the different paths of the Welch AWG are different lengths, and therefore asymmetric. The integrated circuit shown for example in fig. 37 is a Photonic Integrated Circuit (PIC) (see abstract and fig. 37, TX PIC 10, pa. 0272)  and that it is known in the art that Arrayed Waveguide Gratings including multiple Asymmetric waveguide arms

    PNG
    media_image2.png
    269
    184
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    238
    419
    media_image3.png
    Greyscale


between the slabs (power star coupler, see pa. 0175, couplers/slabs 52, 54; also pa. 0276) is known as MZI that is asymmetric because the waveguide arms in the region of 50 are not in equal length. Though Welch does not explicitly state that above arrayed waveguide grating (AWG) with pairs of pairs of individual optical channels as asymmetric Mach-Zehnder Interferometers, nonetheless, each pairs of the waveguide channels having input coupler 52 and output coupler 54 define an MZI, as it is known in the art in which the phase of the signal propagating through the waveguide channels changes/tunes (see parag. [0265]). Further the optical power propagating through the 
Additionally, the gratings function to narrow passband grid wavelengths propagating through the waveguide arms (0152). In other words it functions as a passive element for tuning the wavelengths of the light source (laser). As the Welch AWG is both asymmetric and performs the same function as a Mach-Zehnder interferometer (MZI), it is fair to equate the Welch AWG with the claimed AMZI.
The second assertion of Appellant’s first inquiry is that the Welch AWG does not teach an active element in one interferometer arm. Welch includes a heater as an active tuning element that additionally can actively tune the laser light wavelengths. Noting that a heater can be a microstrip heater or other localized heater (see parag. [0183]). 

[0265] it is possible to utilize…and provided to laser source current drivers 364 for changing the drive current levels to DFB lasers 12 to correspondingly tune and optimize their operating wavelengths to substantially match the wavelength grid of AWG 50.  As mentioned in several previous embodiments, a TEC unit may be utilized with chip 10 and/or a local heater may be employed for AWG 50.   

[0275] The passband response of the AWG will depend upon the refractive 
index of the AWG.  For example, the refractive index of each AWG may be 
adjusted by temperature tuning, as previously explained.  The passband response 
of the AWG may be characterized in the factory to set an operating temperature 
of the AWG for which the passband response of the AWG is aligned to the ITU 
wavelength channel grid, i.e., the peak transmissivity of the AWG is 
approximately aligned with the desired wavelength channels to achieve 
acceptable insertion loss level.


With regard to the second inquiry, the Appellant asserts that “Nowhere does Welch suggest that the stored information includes a target setting of an active tuning element in a wavelength locker (such as, e.g., a heater power), or even a setting of any of the heaters that the Examiner cited for the active tuning element.” (Brief pp. 8-9)
The issue here is the different between what is actually stated in the Welch reference and how this device and method of Welch would be understood by one skilled in the art. The active tuning element (heater, or cooler element) employed at the waveguide arm(s) of the Asymmetric Photonic Integrated Circuit (Tx PIC) is an integral portion of the Transmitting Photonic Integrated Circuit 10 in for example fig. 37, and that the Tx PIC is calibrated and tuned for the light source (laser(s)) wavelengths and once converted to electrical signal(s) by the photodetectors (PDs) 351, the information data are stored in the memory unit such as Erasable Programmable Read Only Memory (EPROM), see fig. 37, fig. 17 and fig. 23 and following paragraphs:
[0193] Fig. 17 discloses….When the laser channel has been tested, the calibration data for all laser channels for the test Tx PIC chip is stored at 144 for future use, such as 
for recalibration when the transmitter module in which the TxPIC chip is 
deployed is installed in the field.  The stored data functions as benchmark 
from which further laser wavelength tuning and stabilization is achieved. 

[0265] It is possible…information relating to predetermined peak or off-peak wavelengths is stored in memory in circuit 360 and is obtained through initial factory testing of the wavelengths of the individual laser sources 12 relative to the passband of the wavelength grid of AWG 50... As mentioned in several previous 
embodiments, a TEC unit may be utilized with chip 10 and/or a local heater may 
be employed for AWG 50.. the use of coolers to tune the wavelength grid or individual elements of the PIC.  Thus, any wavelength tuning contemplated herein comprises wavelength tuning controlled by changes in temperature, voltage and current, or bandgap. 
[0124] FIG. 17 is a flowchart of a method for generating calibration data 
during manufacture to store calibrated data in adjusting the bias of the laser 
sources, modulators and SOAs, if present, in the Tx PIC and thereafter adjust 
the wavelength of the channels to be set at the predetermined wavelengths after 
which the SOAs, if present, may be further adjusted to provide the appropriate 
output power. 
 [0238}. Calibration data of bias voltages and voltage swings required to 
achieve a desired extinction ratio for selected chirp levels may be stored on a 
computer readable medium.  Additionally, calibration data of insertion loss as 
a function of modulator parameters may also be acquired to permit the SOA drive 
current and/or PIN photodiode bias to be correspondingly adjusted to maintain a 
desired channel power as the modulator parameters are varied.  As previously 
indicated, the calibration data for controlling modulator and SOA and/or PIN 
photodiode parameters can be stored in a programmable memory, such as an EPROM, and packaged with the PIC for use by the end user or customer. 

Therefore, contrary to Appellant’s assertion, Welch teaches that the stored information includes a target setting of an active tuning element. As expressly taught, the stored data functions as benchmark from which further laser wavelength tuning and stabilization is achieved. After the tuning and stabilization the calibrated wavelength is set or locked 

The Examiner responds that the Appellant’s process of achieving a balanced photocurrent at the output of the photodetectors is obtained through tuning of the wavelengths of the light source propagating through the arm(s) of the waveguide(s) of the MZ interferometer and locking the frequency of the light source.

    PNG
    media_image4.png
    541
    976
    media_image4.png
    Greyscale
  
Such detection of the balanced output frequency is shown by the Appellant in Fig. 2D above, in which the frequency of the light source is locked (see application specification parag. [0039]), in which the balanced frequency is zero at a center line between the peaks (max and min peaks 1, -1).

[0272] Alternatively relative to the embodiment shown in FIG. 37, AWG 50 may be designed to also include an additional channel and the TxPIC may be fabricated to include an extra on-chip laser source employed for wavelength locking all of 
the laser sources relative to the wavelength grid of AWG 50….In the particular embodiment of FIG. 37, PIN photodiodes 235A and 235B are 
fabricated in the higher order +/-Brillouin zones, e.g., the -1 and +1 
Brillouin zones 234A and 234B, of AWG 50.  The two photodiodes 235 are disposed 
to detect on opposite sides of the AWG passband.  Each DFB laser may be 
dithered at the same frequency or a different frequency.  A DFB laser 12 is 
aligned to the AWG passband when its wavelength is tuned such that the two 
photodiodes 235A and 235B have a balanced AC output, i.e., outputs of the same 
magnitude.  More generally, a balanced ratio between these AC photodiodes can 
 be deployed as a setpoint for a reference.

The prior art should be considered for what it conveys to one having skill in the art. The paragraphs cited in the Office Action are for the convenience of the Appellant, but they do not limit what is fairly taught by the Welch reference. The Welch reference is concerned with tuning, stabilizing, calibrating and then locking the frequency and other characteristics of the light source. This is done by measuring the photocurrent outputs of the photodetectors and one skilled in the art would understand that when the balanced photocurrent is substantially zero that the target frequency has been 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        

Conferees:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883     

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                           


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.